40 Ill. 2d 547 (1968)
240 N.E.2d 657
THE PEOPLE OF THE STATE OF ILLINOIS, Appellee,
v.
CHARLES RAY TERRY, Appellant.
No. 41168.
Supreme Court of Illinois.
Opinion filed September 24, 1968.
CHARLES RAY TERRY, pro se.
WILLIAM G. CLARK, Attorney General, of Springfield, and WILLIAM E. HALL, State's Attorney, of Salem, (FRED G. LEACH, Assistant Attorney General, of counsel,) for the People.
Reversed and remanded.
Mr. JUSTICE KLINGBIEL delivered the opinion of the court:
The petitioner, Charles Ray Terry, entered a plea of guilty in the circuit court of Marion County to an information charging him with the crime of burglary. He was sentenced to the penitentiary for a term of not less than 5 *548 nor more than 12 years. A post-conviction petition alleging that petitioner's constitutional rights were violated in several respects at the time of his conviction was dismissed on motion without a hearing and the petitioner has appealed from that judgment.
We do not reach the merits of petitioner's claims. The record shows that in his post-conviction petition petitioner alleged that he was an indigent person and asked for the appointment of counsel. The trial court did not appoint an attorney to represent petitioner at the post-conviction hearing. The Post-Conviction Hearing Act requires that counsel be appointed if the petitioner is without means to procure counsel and states that he wishes counsel to be appointed. We have held that where a trial court refuses a request by an indigent defendant for the appointment of counsel in a post-conviction proceeding the judgment cannot stand. People v. Hunt, 39 Ill. 2d 107; People v. Hayes, 38 Ill. 2d 329.
The judgment of the circuit court of Marion County is reversed and the cause is remanded for further proceedings consistent with this opinion.
Reversed and remanded.